Citation Nr: 0900277	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  02-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury, to include post-traumatic arthritis. 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Puerto Rico National Guard, including a period of ACDUTRA 
from January 16, 1961, to February 23, 1961.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that 
denied service connection for residuals of a left hip injury, 
to include post-traumatic arthritis.  The appellant timely 
appealed.

In January 2004, the appellant withdrew his prior request for 
a Board hearing, in writing.  In March 2004, August 2005, and 
August 2006, the Board remanded the matter for additional 
development.


FINDING OF FACT

Chronic left hip disability, including arthritis, did not 
have its onset or permanently increase in severity during a 
period of ACDUTRA or INACDUTRA in service.  


CONCLUSION OF LAW

Chronic left hip disability, to include post-traumatic 
arthritis, was not incurred or aggravated during a period of 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.306 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through July 2004 and August 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the appellant of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the appellant of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the AMC specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the appellant's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO or AMC has obtained copies of the service treatment 
records, relevant outpatient treatment records, and several 
translations; and has arranged for VA examination in 
connection with the claim on appeal, a report of which is of 
record.  There is no indication that pertinent outstanding 
available records have not been obtained.  There is no 
further assistance that would be reasonably likely to assist 
the appellant in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).

II.  Analysis

The appellant contends that his residuals of a left hip 
injury, to include post-traumatic arthritis, is the result of 
aggravation of a pre-existing injury or disability in 
service.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

The record does not show that the appellant had active 
service other than ACDUTRA and INACDUTRA.  Nor does it show 
that service connection has been granted for any disability.  
He is therefore not considered a veteran for VA compensation 
purposes, and is not entitled to the presumptions 
accompanying veteran status.  See 38 C.F.R. §§ 3.1(d) and 
3.6(a) (2008).  The presumptions of soundness and aggravation 
do not apply to periods of ACDUTRA or INACDUTRA.

On a "Report of Medical History" completed by the appellant at 
the time of his enlistment in the Puerto Rico National Guard in 
December 1960, the appellant indicated that his health was 
excellent.  He reported no illness or injury other than mumps.

Service treatment records at the time of the appellant's ACDUTRA 
examination on January 17, 1961, indicate that the appellant 
reported being hospitalized in 1959 for a dislocated hip, and 
that he was in a hip spica for one month.  The appellant reported 
no further problems with his hip.  

On January 25, 1961, the appellant reportedly fell and hurt his 
left hip and knee.  Although X-rays appeared negative, the 
appellant was referred for consultation and hospitalized on 
January 26, 1961.  At that time the appellant reported being 
involved in a motorcycle accident on November 24, 1959, and 
injuring his left hip.  The 1959 injury had necessitated 
hospitalization and a hip spica for a total of six months.  The 
appellant also reported having continuing pain and stiffness of 
the hip, even on minimal activity; and that he currently had 
severe hip pain.     
        
Clinical evaluation during his January 1961 hospitalization 
revealed over an inch of atrophy of the left thigh, as compared 
with the right thigh; and an antalgic gait.  There was rather 
marked stiffness of the left hip; flexion was nearly complete, 
but extension was limited.  There was marked limitation of 
external rotation and internal rotation, and tenderness to 
palpation about the hip.  X-rays taken of the pelvis revealed 
demineralization of the proximal portion of the left femur, 
marked narrowing of the hip joint, and irregularity in the 
acetabulum apparently at the site of old fractures.  The 
appellant was diagnosed with arthritis due to direct trauma, hip 
joint, left, secondary to old injury sustained in motorcycle 
accident.
        
Medical Board proceedings in January 1961determined that the 
veteran had arthritis in his left hip due to an old injury that 
existed prior to service and was not aggravated therein.  The 
determination was made by three members of the medical corps.  
        
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2008).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

In this case, an orthopedic surgeon, César Cintrón Valle, 
M.D., reviewed the appellant's outpatient treatment records 
from 1985, as well as his service treatment records from 
1961.  In a January 2001 letter, Dr. Cintrón Valle noted that 
the appellant had suffered an accident and sustained injury 
to his left hip prior to entering the National Guard.  
Dr. Cintrón Valle opined that the existing lesion of the 
appellant's left hip was aggravated during ACDUTRA.  In a 
May 2005 letter, Dr. Cintrón Valle noted that the appellant 
had slipped and received trauma to the left hip during 
ACDUTRA; and that the hip dislocated and the appellant was 
hospitalized for treatment.  Dr. Cintrón Valle opined that 
the hip dislocation suffered during ACDUTRA was due to trauma 
when the appellant fell and was related to service, and not 
related to the prior condition of his hip.

The appellant underwent a VA examination in February 2005 for 
purposes of determining whether a worsening of his pre-
existing left hip injury, to include post-traumatic 
arthritis, occurred during ACDUTRA.  The VA examiner reviewed 
the claims file, as well as Dr. Cintrón Valle's opinion.  The 
VA examiner opined that the etiology of the appellant's post-
traumatic arthritis of the left hip was caused by and the 
result of the November 1959 motorcycle accident.  The VA 
examiner opined that the fall during ACDUTRA acutely 
exacerbated the appellant's hip condition, but did not 
aggravate (permanently increase or worsen in severity) the 
left hip condition.  The VA examiner specifically challenged 
the opinion by Dr. Cintron Valle that hip disability was 
aggravated in service.  It was noted that the X-ray findings 
of severe arthritis, muscle atrophy, stiffness and pain would 
not develop in the short period the appellant was on ACDUTRA 
in 1961.  It was felt that this was a longstanding process.  
It was also felt that the fall in service represented an 
acute exacerbation and not a permanent aggravation of the 
underlying left hip disability.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The private examiner cited to several pertinent records but 
the opinions provided are not as persuasive as those by the 
VA examiner.  While service treatment records reveal that the 
appellant fell during ACDUTRA and injured his left hip and 
knee, there are no contemporaneous medical findings of a 
dislocation of the left hip during ACDUTRA.  Dr. Cintrón 
Valle's opinion that the appellant's hip dislocation suffered 
during ACDUTRA was due to the trauma from falling, does not 
appear to be factually accurate.  It was also suggested that 
a pre-existing lesion was aggravated in service.  Dr. Cintrón 
Valle is the only medical authority to stress the importance 
of the lesion and treatment in service and current diagnoses 
center on the arthritic changes in the hip and not a lesion.  

The VA examiner reviewed the entire claims file and cites to 
specific evidence in the claims folder to support his 
opinion.  He specifically cited to clinical evaluation of the 
appellant's left hip following the injury in 1961, which 
revealed findings of muscle atrophy and severe arthritis.  
The VA examiner concluded these were long-standing and, 
hence, more likely associated with injuries sustained in the 
1959 motorcycle accident.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning; it 
is clearly more probative than the private medical opinion.  

The VA examiner's opinion is also supported by the medical 
board that found the arthritic changes in the left hip had 
preceded service and were not aggravated therein.  Dr. 
Cintrón Valle did not explain the relevance of the marked 
atrophy and significant arthritic changes occurring so soon 
after the inservice injury or explain why the medical board 
was mistaken in their findings made contemporaneously with 
the 1961 period of ACDUTRA.  Therefore, the VA opinion is 
afforded significant probative value.  

In this case, there is a current diagnosis of post-traumatic 
osteoarthritis of the left hip, which has been associated 
with the 1959 motorcycle accident.  This evidence is 
consistent with the service treatment records and the 
February 2005 VA examiner's opinion.  Accordingly, the Board 
finds the opinion of the February 2005 VA examiner to be the 
most probative on the question of the onset or aggravation of 
left hip disability in service.

While the veteran is competent to offer statements of first-
hand knowledge that he experienced a recurrent dislocation of 
his left hip during ACDUTRA, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as whether his underlying disorder, as opposed to 
symptoms, had worsened during ACDUTRA.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Because the weight of the evidence is against a finding that 
the veteran's chronic left hip disability had its onset or 
permanently worsened during ACDUTRA, service connection for 
residuals of a left hip injury, to include post-traumatic 
arthritis, is denied.  


ORDER

Service connection for residuals of a left hip injury, to 
include post-traumatic arthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


